United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-4067
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Christopher G. Rhodes,                   *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 4, 2004
                                 Filed: October 7, 2004
                                  ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Christopher Rhodes appeals the sentence imposed by the district court1 after
he pleaded guilty to possessing cocaine base with intent to distribute, in violation of
21 U.S.C. § 841(a) and (b)(1)(A)(iii). The district court sentenced Rhodes to 294
months’ imprisonment and 5 years’ supervised release. Counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
noting an appeal waiver in the plea agreement. Rhodes did not file a pro se
supplemental brief by the court’s deadline, but has recently moved to file a

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
supplemental brief in light of the Supreme Court’s decision in Blakely v. Washington,
124 S. Ct. 2531 (2004).

       In pleading guilty, Rhodes expressly waived the right to appeal “all non-
jurisdictional issues,” except a departure from the Guidelines range. We enforce this
appeal waiver, concluding that no miscarriage of justice would result from such
enforcement because the district court properly questioned Rhodes at the plea
hearing; Rhodes indicated that his plea was voluntary; and the court explained the
waiver and received Rhodes’s assurance that he had discussed the plea agreement--
and specifically the appeal-waiver provision--with counsel, he had no questions, and
he agreed with it. See United States v. Andis, 333 F.3d 886, 889-91 (8th Cir.) (en
banc) (court should enforce appeal waiver and dismiss appeal where it falls within
scope of waiver, both plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result; one important way district
court can ensure plea agreement and appeal waiver are knowing and voluntary is to
properly question defendant about decision to enter agreement and to waive right to
appeal), cert. denied, 124 S. Ct. 501 (2003).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues falling outside the scope of the
appeal waiver. Accordingly, we dismiss the appeal, grant counsel’s motion to
withdraw, and deny the motion to file a supplemental brief.
                     ______________________________




                                         -2-